Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Orlando A. Lee, Sr., appeals the district court’s order construing his motion to re*26open his case as a FecLR.Civ.P. 60(b) motion and denying the motion. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Lee’s informal brief does not challenge the basis for the district court’s disposition, he has forfeited appellate review of the court’s order. Accordingly, we deny Lee’s motion for a transcript at the government’s expense and affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.